     Case 1:19-cv-00410-DAD-EPG Document 44 Filed 11/19/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7                                   UNITED STATES DISTRICT COURT

 8                                   EASTERN DISTRICT OF CALIFORNIA

 9

10   JOSE CHAVEZ,                                       Case No. 1:19-cv-00410-NONE-EPG (PC)
11                      Plaintiff,                      ORDER DIRECTING THE CLERK OF
                                                        COURT TO ASSIGN A DISTRICT JUDGE
12          v.                                          AND CLOSE THE CASE
13   M. FRANCO, et al.,                                 (ECF No. 43)
14                      Defendants.
15

16          On November 18, 2020, the parties filed a joint stipulation dismissing this action with

17   prejudice and with each party bearing its own costs and attorneys’ fees. (ECF No. 43). In light of

18   the parties’ stipulation, this action has been terminated, Fed. R. Civ. P. 41(a)(1)(A)(ii), and has

19   been dismissed with prejudice and without an award of costs or attorneys’ fees. Accordingly, the

20   Clerk of Court is DIRECTED to assign a district judge to this case for the purpose of closing the

21   case and then to CLOSE THIS CASE. However, the Court retains jurisdiction over the litigation

22   to enforce the terms of the parties’ settlement agreement.

23
     IT IS SO ORDERED.
24

25      Dated:     November 19, 2020                              /s/
                                                           UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                       1
